483 F.2d 66
UNITED STATES of America, Plaintiff-Appellee,v.Isaac STROGER, Defendant-Appellant.
No. 73-1669 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Aug. 8, 1973.Rehearing Denied Sept. 5, 1973.

Demetrius C. Newton, Birmingham, Ala.  (court appointed), for defendant-appellant.
Wayman G. Sherrer, U. S. Atty., Birmingham, Ala., for plaintiff-appellee.
Before WISDOM, AINSWORTH and CLARK, Circuit Judges.
PER CURIAM:


1
Defendant-appellant Stroger was convicted of interstate transportation of a stolen motor vehicle and of concealing the vehicle in violation of 18 U.S.C. Secs. 2312, 2313.  There is ample evidence to show that he knowingly transported and concealed the stolen car.  The arresting officer's reference in his testimony to Stroger's disorderly conduct was in reply to defense counsel's question as to why the officer had requested a check of the license plate and of the stolen automobile.  This was not evidence of another crime and its admissibility did not constitute error.


2
Affirmed.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I